             Case 2:17-bk-19548-NB                  Doc 386 Filed 01/03/19 Entered 01/03/19 09:45:45                                       Desc
                                                      Main Document    Page 1 of 8



    Attorney or Party Name, Address, Telephone & FAX Nos., State Bar No. & Email    FOR COURT USE ONLY
    Address

     Debra I. Grassgreen (CA Bar No. 169978)
     Malhar S. Pagay (CA Bar No. 189289)
     PACHULSKI STANG ZIEHL & JONES LLP
     10100 Santa Monica Blvd., 13th Floor
     Los Angeles, CA 90067
     Telephone: 310/277-6910
     Facsimile: 310/201-0760
     E-mail:       dgrassgreen@pszjlaw.com
                   mpagay@pszjlaw.com

         Individual appearing without an attorney
         Attorney for: Richard M. Pachulski, Chapter 11 Trustee

                                               UNITED STATES BANKRUPTCY COURT
                                          CENTRAL DISTRICT OF CALIFORNIA – LOS ANGELES

    In re:                                                                          CASE NO.: 2:17-bk-19548-NB
                                                                                    CHAPTER: 11
    LAYFIELD & BARRETT, APC,


                                                                                    NOTICE OF LODGMENT OF ORDER IN
                                                                                    BANKRUPTCY CASE RE: (title of motion1):
                                                                                    ORDER AUTHORIZING TRUSTEE TO FILE
                                                                Debtor(s)           REPLY PAPERS UNDER SEAL RE:
                                                                                    MOTIONS FOR RELIEF FROM THE
                                                                                    AUTOMATIC STAY (REAL PROPERTY),
                                                                                    FILED BY WELLS FARGO BANK,
                                                                                    NATIONAL ASSOCIATION



PLEASE TAKE NOTE that the order titled ORDER AUTHORIZING TRUSTEE TO FILE REPLY PAPERS
UNDER SEAL RE: MOTIONS FOR RELIEF FROM THE AUTOMATIC STAY (REAL PROPERTY),
FILED BY WELLS FARGO BANK, NATIONAL ASSOCIATION was lodged on (date) January 3, 2019 and
is attached as Exhibit “A”. This order relates to the motions which are docket numbers 143 and 144.




1
    Please abbreviate if title cannot fit into text field.


              This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2012                                                       Page 1                         F 9021-1.2.BK.NOTICE.LODGMENT
DOCS_LA:318539.1 51414/002
        Case 2:17-bk-19548-NB                   Doc 386 Filed 01/03/19 Entered 01/03/19 09:45:45                                       Desc
                                                  Main Document    Page 2 of 8




                                                           EXHIBIT A




          This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2012                                                   Page 1                         F 9021-1.2.BK.NOTICE.LODGMENT
DOCS_LA:318539.1 51414/002
                                                                   Case 2:17-bk-19548-NB             Doc 386 Filed 01/03/19 Entered 01/03/19 09:45:45          Desc
                                                                                                       Main Document    Page 3 of 8


                                                                   1    Debra I. Grassgreen (CA Bar No. 169978)
                                                                        Malhar S. Pagay (CA Bar No. 189289)
                                                                   2    PACHULSKI STANG ZIEHL & JONES LLP
                                                                        10100 Santa Monica Blvd., 13th Floor
                                                                   3    Los Angeles, California 90067
                                                                        Telephone: 310/277-6910
                                                                   4    Facsimile: 310/201-0760
                                                                        E-mail: dgrassgreen@pszjlaw.com
                                                                   5            mpagay@pszjlaw.com

                                                                   6    Attorneys for Richard M. Pachulski,
                                                                        Chapter 11 Trustee
                                                                   7

                                                                   8                                 UNITED STATES BANKRUPTCY COURT

                                                                   9                                  CENTRAL DISTRICT OF CALIFORNIA

                                                                  10                                         LOS ANGELES DIVISION

                                                                  11   In re:                                            Case No.: 2:17-bk-19548-NB
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   LAYFIELD & BARRETT, APC,                          Chapter 11
                                        LOS ANGELES, CALIFORNIA




                                                                  13                                   Debtor            ORDER AUTHORIZING TRUSTEE TO FILE
                                           ATTORNEYS AT LAW




                                                                                                                         REPLY PAPERS UNDER SEAL RE:
                                                                  14                                                     MOTIONS FOR RELIEF FROM THE
                                                                                                                         AUTOMATIC STAY (REAL PROPERTY),
                                                                  15                                                     FILED BY WELLS FARGO BANK,
                                                                                                                         NATIONAL ASSOCIATION
                                                                  16
                                                                                                                         [Relates to Docket Nos. 143, 144, 151, 152]
                                                                  17
                                                                                                                         (2720 Homestead Road, Suites 200, 210 & 220,
                                                                  18                                                     Park City, Utah 84098)

                                                                  19                                                     Continued Hearing re Motions:

                                                                  20                                                     Date:        February 5, 2019
                                                                                                                         Time:        2:00 p.m.
                                                                  21                                                     Place:       Courtroom 1545
                                                                                                                                      Edward R. Roybal Federal Bldg.
                                                                  22                                                                  255 E. Temple Street
                                                                                                                                      Los Angeles, California 90012
                                                                  23                                                     Judge:       Honorable Neil W. Bason

                                                                  24

                                                                  25
                                                                                The Court, having entered the Order for Wells Fargo Bank, N.A. to File Under Seal its
                                                                  26

                                                                  27    Supplemental Brief in Support of the Motions for Relief From Stay Re: 2720 Homestead Road,

                                                                  28    Suites 210 and 220, Park City, Utah 84098, 2720 Homestead Road, Suite 200, Park City, Utah


                                                                        DOCS_LA:318536.1 51414/002
                                                                   Case 2:17-bk-19548-NB            Doc 386 Filed 01/03/19 Entered 01/03/19 09:45:45               Desc
                                                                                                      Main Document    Page 4 of 8


                                                                   1   84098, authorizing Wells Fargo Bank, N.A. (“WFB”), to file under seal a supplemental brief (the
                                                                   2   “WFB Brief”) regarding its Motions for Relief from the Automatic Stay (Real Property) [Docket
                                                                   3
                                                                       Nos. 143, 144], and it appearing that Richard M. Pachulski, the chapter 11 trustee of the bankruptcy
                                                                   4
                                                                       estate of Layfield & Barrett, APC (the “Trustee”), should be given corresponding authorization to
                                                                   5
                                                                       file under seal any reply to the sealed WFB Brief (the “Reply”), and with good cause shown,
                                                                   6

                                                                   7           IT IS HEREBY ORDERED that:

                                                                   8           1.       WFB shall maintain the confidentiality of the WFB Brief and serve the WFB Brief

                                                                   9   only on counsel for the Trustee and the Office of the United States Trustee.
                                                                  10           2.       The Trustee is authorized to file his Reply to the WFB Brief under seal.
                                                                  11
                                                                               3.       The Trustee shall place the Reply and all unredacted documents in support thereof to
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12
                                                                       be filed under seal in a sealed envelope with a cover page containing the caption of the Reply, along
                                        LOS ANGELES, CALIFORNIA




                                                                  13
                                           ATTORNEYS AT LAW




                                                                       with a copy of this Order, and shall file those documents with the Clerk. The Clerk shall stamp the
                                                                  14

                                                                  15   cover pages of the Reply and any related separately-captioned documents and file the cover pages

                                                                  16   only, without the remaining documents. The Reply and any related documents filed under seal shall

                                                                  17   not be made public on the Court’s docket.
                                                                  18
                                                                                                                             ###
                                                                  19

                                                                  20

                                                                  21

                                                                  22

                                                                  23

                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28

                                                                                                                         2
                                                                       DOCS_LA:318536.1 51414/002
Lodged Order Upload (L.O.U)                                                        https://ecf-ciao.cacb.uscourts.gov/UploadOrders/Default.aspx?cmCooki...
                Case 2:17-bk-19548-NB                             Doc 386 Filed 01/03/19 Entered 01/03/19 09:45:45                 Desc
                                                                    Main Document    Page 5 of 8


                                                     Bankruptcy LODGED ORDER UPLOAD FORM

                                                                                                                     Thursday, January 03, 2019




          C O N F I R M AT I O N :

           Yo u ' v e s u c c e s s f u l l y u p l o a d e d t h e o r d e r :
          ( 7056842.doc )
            A new order has been added




                   Office: Los Angeles
                   C a s e Ti t l e : L a y f i e l d & B a r r e t t , A P C
                   Case Number: 17-19548
                   Judge Initial: NB
                   C a s e Ty p e : b k ( B a n k r u p t c y )
                   Document Number: 143
                   On Date: 01/03/2019 @ 09:35 AM


          Please print               this confirmation for future reference.



          T h a n k Yo u !

         United States Bankruptcy Court, Central District of California
         Edward R. Roybal Federal Building and Courthouse
         255 East Temple Street, Los Angeles, CA 90012




1 of 1                                                                                                                                  1/3/2019, 9:35 AM
        Case 2:17-bk-19548-NB                   Doc 386 Filed 01/03/19 Entered 01/03/19 09:45:45                                       Desc
                                                  Main Document    Page 6 of 8



                                       PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
                         10100 Santa Monica Blvd., 13th Floor, Los Angeles, California 90067

A true and correct copy of the foregoing document entitled: NOTICE OF LODGMENT OF ORDER IN BANKRUPTCY
CASE will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and
(b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
January 3, 2019, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:

                                                                           Service information continued on attached page
2. SERVED BY UNITED STATES MAIL:
On (date) January 3, 2019, I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.

Layfield & Barrett, APC                           Layfield & Barrett, APC                             Philip James Layfield
Fka Layfield & Wallace, APC                       Fka Layfield & Wallace, APC                         Register No. 71408-050
Fka The Layfield Law Firm, APC                    Fka The Layfield Law Firm, APC                      MDC Los Angeles
Attn: Philip Layfield, Officer of                 Attn: Any Officer Other Than Philip                 Metropolitan Detention Center
Record                                            Layfield                                            P.O. Box 1500
2720 Homestead Rd., Suite 210                     2720 Homestead Rd., Ste. 210                        Los Angeles, CA 90053
Park City, UT 84098                               Park City, UT 84098
Jennifer Witherell Crastz
Jessica Mickelsen Simon
HEMAR, ROUSSO & HEALD, LLP
1 5910 Ventura Boulevard, Twelfth Floor

Encino, California 91436

                                                                                          Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date)             , I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.


                                                                                          Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.


 January 3, 2019              Sophia L. Lee                                                   /s/ Sophia L. Lee
 Date                         Printed Name                                                    Signature




          This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2012                                                   Page 2                         F 9021-1.2.BK.NOTICE.LODGMENT
DOCS_LA:318539.1 51414/002
        Case 2:17-bk-19548-NB                   Doc 386 Filed 01/03/19 Entered 01/03/19 09:45:45                                       Desc
                                                  Main Document    Page 7 of 8


1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):
Mailing Information for Case 2:17-bk-19548-NB
     Wesley H Avery wes@averytrustee.com, lucy@averytrustee.com;alexandria@averytrustee.com
     Jason Balitzer jbalitzer@sulmeyerlaw.com,
        jbalitzer@ecf.inforuptcy.com;dwalker@ecf.inforuptcy.com;kmccamey@sulmeyerlaw.com
       Moises S Bardavid mbardavid@hotmail.com
       Daniel I Barness daniel@barnesslaw.com
       James W Bates jbates@jbateslaw.com
       Darwin Bingham cat@scalleyreading.net
       Martin J Brill mjb@lnbrb.com
       William S Brody wbrody@buchalter.com, dbodkin@buchalter.com;IFS_filing@buchalter.com
       Glenn R Bronson grb@princeyeates.com, carolp@princeyeates.com
       Baruch C Cohen bcc@BaruchCohenEsq.com, paralegal@baruchcohenesq.com
       Jennifer Witherell Crastz jcrastz@hrhlaw.com
       Beth Gaschen bgaschen@wgllp.com, kadele@wgllp.com; vrosales@wgllp.com;
        cbmeeker@gmail.com; cyoshonis@wgllp.com
       Jeffrey I Golden jgolden@wgllp.com,
        kadele@wgllp.com;vrosales@lwgfllp.com;cbmeeker@gmail.com
       M. Jonathan Hayes jhayes@rhmfirm.com,
        roksana@rhmfirm.com;rosario@rhmfirm.com;janita@rhmfirm.com;susie@rhmfirm.com;max@rhmfir
        m.com;priscilla@rhmfirm.com;pardis@rhmfirm.com;russ@rhmfirm.com;rebeca@rhmfirm.com
       Kimberly D Howatt khowatt@gordonrees.com, sdurazo@grsm.com
       James KT Hunter jhunter@pszjlaw.com
       Steven J Kahn skahn@pszyjw.com
       Joseph M Kar jkar@mindspring.com
       Richard W Labowe richardwlabowe@gmail.com, llhlaw1631@aol.com
       Dare Law dare.law@usdoj.gov
       David W. Meadows david@davidwmeadowslaw.com
       Jessica Mickelsen Simon jmsimon@hrhlaw.com
       Dennette A Mulvaney dmulvaney@leechtishman.com
       Rana Nader rnader@naderlawgroup.com, monique@naderlawgroup.com
       Joel A Osman osman@parkermillsllp.com, sanders@parkermillsllp.com
       Malhar S Pagay mpagay@pszjlaw.com, mpagay@pszjlaw.com
       Brian A Paino bpaino@mcglinchey.com, crico@mcglinchey.com;selizondo@mcglinchey.com
       Michael F Perlis mperlis@lockelord.com, merickson@lockelord.com,
        jhagey@lockelord.com,RRJohnson@lockelord.com,bmungaray@lockelord.com
       Michael F Perlis , merickson@lockelord.com, jhagey@lockelord.com,
        RRJohnson@lockelord.com,bmungaray@lockelord.com
       Hamid R Rafatjoo hrafatjoo@raineslaw.com, bclark@raineslaw.com;cwilliams@raineslaw.com
       Faye C Rasch frasch@wgllp.com, kadele@wgllp.com;tziemann@wgllp.com
       Daniel H Reiss dhr@lnbyb.com, dhr@ecf.inforuptcy.com
       Damion Robinson dr@agzlaw.com
       Lindsey L Smith lls@lnbyb.com, lls@ecf.inforuptcy.com
       Daniel A Solitro dsolitro@lockelord.com, ataylor2@lockelord.com
       United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
       Gary R Wallace garyrwallace@ymail.com
       Alan J Watson alan.watson@hklaw.com, rosanna.perez@hklaw.com
          This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2012                                                   Page 2                         F 9021-1.2.BK.NOTICE.LODGMENT
DOCS_LA:318539.1 51414/002
        Case 2:17-bk-19548-NB                   Doc 386 Filed 01/03/19 Entered 01/03/19 09:45:45                                       Desc
                                                  Main Document    Page 8 of 8


2. SERVED BY UNITED STATES MAIL:

Patricia Salcedo                                  Diana B Sherman                                     Roger G Jones
The Dominguez Firm                                Law Offices of Diane B Sherman                      Austin L. McMullen
3250 Wilshire Blvd #2200                          1801 Century Park East Ste 1200                     Bradley Arant Boult Cummings LLP
Los Angeles, CA 90010                             Los Angeles, CA 90067                               1600 Division St Ste 700
                                                                                                      Nashville, TN 37203




          This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2012                                                   Page 2                         F 9021-1.2.BK.NOTICE.LODGMENT
DOCS_LA:318539.1 51414/002
